Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  158584                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
  In re ESTATE OF ROBERT BERRY BULLOCK.                                                                     Brian K. Zahra
  __________________________________________                                                          Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
  GWENDOLYN MOORE, Co-Personal                                                                                         Justices
  Representative of the ESTATE OF ROBERT
  BERRY BULLOCK,
               Plaintiff-Appellant,
  v                                                                SC: 158584
                                                                   COA: 338635
                                                                   Wayne PC: 2017-824534-CZ
  JPMORGAN CHASE BANK, N.A., a/k/a
  JPMORGAN CHASE & CO.,
             Defendant-Appellee.
  __________________________________________/

        On order of the Court, the application for leave to appeal the August 21, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2019
           b1216
                                                                              Clerk